I would like to congratulate the President, Mr. Tijjani Muhammad-Bande of Nigeria, on his election to lead the General Assembly at this session. I also thank Secretary-General Antonio Guterres for his pivotal role in galvanizing the world to fight climate change and in addressing the challenges of our global community. I have the distinct honour and special pleasure of addressing the Assembly on behalf of the people of the Federated States of Micronesia, from whom I bring warm greetings. As a sovereign State, my country greatly values this opportunity to be able to reach out to every peace-loving nation in the world represented here today.
We are at a critical crossroads. The challenges we are collectively facing as a global community are unprecedented. The Assembly, as the main deliberative, policymaking and representative organ of the United Nations, must be innovative and ready to adapt to the emerging realities and issues confronting us. For Micronesia — and this may be the case for most Member States — further strengthening the role of the United Nations in international relations is imperative and indispensable. The role of the United Nations in maintaining peace and stability throughout the world is more crucial than ever, as the world increasingly finds itself dealing with conflicts, wars, fleeing refugees and closing borders. Many States are turning inwards in the mistaken belief that global unity undermines national sovereignty. Tragically, the world’s poorest and most vulnerable communities are often at the mercy of those who could have made constructive and progressive changes. Meanwhile, record-breaking heatwaves, wildfires, king tides and bewildering natural disasters have become prevalent in many parts of the world. Environmental crises in particular have reached a scale and magnitude unprecedented in human history. Our world is becoming complex, our environment is changing and our challenges are becoming more and more daunting.
Micronesia remains committed to extending to others what we seek from every country — peace, cooperation, friendship and love in our common human experience. We are resolute in our belief that there is no greater strength than respect and empathy for other human beings. It is through that resolve that we are committed to global unity in the United Nations, and I appeal to everyone here to show that we are united in our response to our challenges.
As we all know, 22 years have passed since the adoption of the Kyoto Protocol and four since the adoption of the Paris Agreement on Climate Change. Those agreements appeal strongly to us, the small island developing States (SIDS), as a matter of common sense and survival. For us, climate change and its far-reaching effects and threats to the future of small island developing States are intolerable. Those of us who are from low-lying atolls and coastal areas across the Pacific are living the reality of climate change. That reality has become our nightmare. The chorus of appeals and pleas from this rostrum, particularly from leaders from small island developing States, demonstrates the extent to which our peoples, on the front lines of climate change, are alarmed by its impact on our planet and on the fate of our present and future generations. I believe that actions speak louder than words, and I have told my citizens that our actions today are critical to our country’s prosperity tomorrow. In the same way, the world’s actions today are critical to our global prosperity tomorrow. Climate change is real, and we must all take the necessary action to ensure our survival.
As Micronesia is addressing the existential threat of climate change, we want to point out that it is impossible to tackle it without protecting the ocean, the world’s largest carbon sink. We have partnered with the Blue Prosperity Coalition to create a comprehensive, climate-smart marine spatial plan for our exclusive economic zone. That partnership will further enhance our national capacity to conserve marine resources and ecosystems, including by establishing marine protected areas in at least 30 per cent of our exclusive economic zone. That marine-protected-area coverage will become one of the world’s largest. Micronesia is also committed to strengthening the monitoring and control of fishing activities through the Technology for Tuna Transparency Challenge, in partnership with the Nature Conservancy. The initiative implements electronic monitoring in tuna fisheries to reach the goal of 100 per cent transparency and coverage by 2023.
A few years ago, Micronesia enacted a national law that made it mandatory for all sectors in the national Government to mainstream climate change in all their policies and action plans. That ongoing mainstreaming effort is a first for Pacific island countries and underscores our commitment to addressing climate change in all its aspects. One of the consequences is that extensive solarization has begun in various public and economic sectors throughout Micronesia. Additionally, it was Micronesia that championed the negotiation and adoption of the Kigali Amendment to the Montreal Protocol on Substances that Deplete the Ozone Layer to phase down the production and consumption of hydrofluorocarbons. Scientists tell us that implementation of the Amendment could lead preventing as much as .5°C of global warming, which is crucial in the light of the recent findings in Global Warming of 1.5° C, the special report of the Intergovernmental Panel on Climate Change. The Amendment entered into force in January, and we encourage the international community to put that crucial component of the fight against climate change into action.
Moreover, through State legislation we are putting in place a ban on most forms of plastic, thereby reducing our carbon footprint, with a proposed national bill aimed at banning imported plastics on a country-wide scale. Micronesia is also in the process of updating its nationally determined contribution to greenhouse-gas reduction for submission next year. Those are just a few of the initiatives that our country is engaged in to take action today for our world’s environmental prosperity tomorrow. We encourage our partners to join us in those efforts, including by providing the necessary support.
I urge the United Nations system, including, and perhaps most importantly, the Security Council, to step up to address climate change as an integral part of its work. The Council must transcend its traditional mandates and address the security implications of climate change, which is the single greatest security issue facing the world at present, and it affects each and every one of us. The General Assembly recently adopted resolution 73/332, calling for greater support and cooperation with the Pacific island countries, and I want to take that a step further. The United Nations was formed to prevent the onslaught of a possible third world war or some other man-made calamity. We are presently in a war against climate change, and it is a war that humankind can win if we first acknowledge the existential threat it poses and if the Security Council treats it as such, because it is in fact a security threat.
We must be radical in combating climate change. It may be very difficult for us, and very painful to make the transition from one lifestyle to another, but we owe it to our future generations across the globe — those who are protesting outside on our streets, the young people who joined the Secretary-General during the Climate Action Summit and all people who depend on us to genuinely and legitimately speak for them — to do what must be done.
A recent United States Department of Defense report stated that the effects of climate change are a national security issue with potential effects on the Department’s missions, operational plans and installations. The United States provides for the overall defence of the vast airspace and ocean space of our Freely Associated States, that is, Micronesia, Palau and the Marshall Islands. While the United States, Australia and Japan collectively provide for the overall peace, safety and freedom of navigation in the Indo-Pacific region, there is no greater security issue for our Blue Pacific continent than climate change. It is an existential threat to our countries.
No one is immune to climate change, even the most developed countries — such as, for example, the United States. In order to adapt to or minimize the adverse effects of climate change, the United States has invested billions of dollars in coastal areas such as Florida, California, New York and Hawaii, to name only a few. Large countries are vulnerable, too. I have faith in the willingness of the citizens of the United States to keep pushing their Government to embrace renewable energy and become more sympathetic to the
Blue Pacific narrative. We encourage the United States and other leading developed countries to champion the fight against climate change. The United States and its citizens are our true friends and closest ally in our enduring relationship. The meeting of the Presidents of Micronesia, Palau and the Marshall Islands with President Trump in May, and Secretary of State Pompeo’s visit to the Federated States of Micronesia in August, demonstrate that our relationship is enduring, special, perpetual and sincere. We look forward to beginning and completing the negotiations on the expiring provisions of our Compact of Free Association.
While it is gratifying to see the United Nations embrace the value of universal membership to address global issues, the realities of the twenty-first century are not adequately addressed by the Security Council’s current set-up. In order to improve the Council and ensure that it can respond effectively to the new challenges of a new era, we must work together to reform it. The time has come for that reform to move forward.
As we gather here at the United Nations, it is truly regrettable that we are once again witnessing the far-reaching and apocalyptic effects of climate change, such as the recent devastation inflicted by a hurricane on our sister small island developing State of the Bahamas. It only lends credence to what small island developing States have warned about many for years. It is clear that the ambitious actions on the climate that Member States so urgently require can save the most vulnerable among us. My heart goes out to the Government and the people of the Bahamas during this time of national crisis, and I offer them Micronesia’s solidarity and condolences.
I want to take this opportunity to express my personal appreciation to Secretary-General Guterres for his visit to the Pacific region this year, as he is only the second Secretary-General to visit the Pacific small island developing States in the nearly 75-year history of the United Nations. His momentous visit put a spotlight on the climate crisis and the deepening threats to the ocean. I also commend him for leading the Climate Action Summit to raise ambitions and increase action on climate, an issue that is front and centre for all small island developing States and indeed the entire world. The climate disaster, crisis, emergency, threat or whatever one chooses to call it is not just a problem for the small island developing States, Europe or America. It is a problem for all humankind. Together we will save ourselves or together we will all perish.
Beyond the significant importance of close cooperation with our development partners, there are also complementary and significant steps that we are engaging in through South-South cooperation in order to fully realize and implement the Sustainable Development Goals, including with regard to climate change and the ocean.
As a big-ocean State, Micronesia commands a major part of the Pacific Ocean, and we have delineated our maritime zones according to the United Nations Convention on the Law of the Sea. It would be a travesty, however, if our maritime zones and our right to them were challenged or reduced because of sea-level rise, to which we are among those who contribute the least. In that regard, we welcome the International Law Commission’s decision earlier this year to study the topic of sea-level rise. I urge the international community to develop State practices that respect the permanence of maritime baselines and zones, irrespective of sea-level rise.
Micronesia is actively participating in the negotiations for a an international legally binding instrument under the United Nations Convention on the Law of the Sea on the conservation and sustainable use of marine biological diversity beyond areas of national jurisdiction. We look forward to concluding those negotiations in 2020 with a durable and practical agreement in place that among other things takes into account the special circumstances of small island developing States and the relevant traditional knowledge of indigenous peoples and local communities, and that prevents a disproportionate burden of the conservation and management of resources from falling on small island developing States.
As a big-ocean State, a key concern for my small island country is rightly that of a healthy ocean. The conservation and sustainable use of our ocean is a key driver of our country’s sustainable economic development, prosperity, and stability. In that connection, as responsible stewards of the blue Pacific, our leaders have welcomed and committed to the efforts to eliminate marine litter and emphasized the urgency of implementing the Pacific Marine Litter Action Plan, launched last year, which will make a real difference to our ocean’s sustainability.
We are a big-ocean State. Our exclusive economic zone constitutes nearly 3 million square kilometres, or one third of the area of Australia. The ocean provides Micronesia’s wealth, whether through our fisheries or our traditional culture of navigating by the stars. As part of the blue Pacific continent, Micronesia is committed by the declaration of the Pacific Island Forum leaders to ensuring the long-term sustainability and viability of the region’s fisheries resources, recognizing their centrality to the well-being of our communities and economies. However, the types of challenges that confront our Pacific region require international cooperation to address their stark realities. They include large-scale illegal, unreported and unregulated (IUU) fishing activities that ravage healthy fish stocks and undermine our prosperity and economic development. IUU fishing blatantly disregards our national laws, the relevant United Nations resolutions and the region’s resolve to sustainably manage and conserve our marine resources. It poses a grave threat to regional security.
Earlier this year, in his report on United Nations development system reform (A/74/73), the Secretary-General expressed his support for the North Pacific, recommending that we establish a dedicated multi-country office to attend to the needs of the five Micronesian countries. A new approach to meeting the challenges of our vast region of the Pacific is clearly of major importance to us in our efforts to implement the SIDS Accelerated Modalities of Action Pathway and the 2030 Agenda for Sustainable Development. Decisions such as these are hugely important to the greater Micronesian region, and in that regard I would like to emphasize the important role that an on-the-ground multi-country office would play. I also want to express my gratitude to our Secretary-General for his foresight in considering Micronesia a region that deserves greater focus.
We need a United Nations that can meet the challenges of the twenty-first century, dedicated to acting with bold decisions in order to tackle the security threats posed by climate change, to eradicating poverty and resolving armed conflicts, to leading the poor out of poverty and bringing sustainable development to all — in short, a United Nations that leaves no one behind. In the final analysis, the success of the United Nations rests on the collective will of all 193 members of the Assembly. I thank the President of the General Assembly and leaders around the world for giving me the opportunity to speak on behalf of the Government and the people of the Federated States of Micronesia. God bless us all.
